Citation Nr: 0530871	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-09 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 26, 1990 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to May 
1977.

This case comes before the Board of Veterans' Appeals on 
appeal from an April 1999 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim of entitlement to an 
effective date earlier than April 26, 1990 for the award of 
service connection for PTSD.  In August 2005, the appellant 
appeared at a videoconference hearing held before the 
undersigned.  


FINDINGS OF FACT

1.  The veteran did not respond to a March 1982 RO request 
for additional information, sent in response to a claim 
received in March 1982.

2.  In May 1990, the veteran filed a claim for service 
connection for PTSD and the RO subsequently assigned service 
connection for PTSD, effective April 26, 1990, the day of 
admission to a VA hospital.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 26, 
1990, for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a Board videoconference hearing in August 2005; 
statements from the veteran's wife; and medical evidence of 
the veteran's psychiatric condition from 1982 to 1991.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the appellant's claim.  

While on active duty, the veteran served in combat in 
Vietnam, during the course of which he sustained gunshot 
wounds.  His awards and decorations include the Purple Heart 
Medal and the Combat Infantryman Badge.  Subsequently, he 
developed PTSD as a result of his combat experiences, and 
service connection for PTSD was granted by an August 1992 
rating decision, effective April 26, 1990.  The veteran 
contends that he is entitled to an effective date earlier 
than April 26, 1990 for his award of service connection for 
PTSD; specifically, the effective date should be based on his 
original claim for service connection for a nervous 
condition, received in March 1982.  

Where, as in this case, a claim for service connection is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b) (2005).

He essentially contends that his original claim for service 
connection, which he filed in March 1982, was not adjudicated 
by the RO and remained pending.  In this respect, he argues 
that the RO failed in its duty to adjudicate a formal service 
connection claim.  

The pertinent question is whether an informal claim for 
service connection for PTSD was received by VA prior to April 
26, 1990, or whether a formal claim was filed that remained 
pending.  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

By means of a VA Form 21-4138 filing dated and received on 
March 12, 1982, the veteran requested the RO to consider a 
claim for service connection for a "mental condition 
(nervous)."  The medical evidence of record at that time 
consisted of service medical records, and a VA examination 
report dated August 1977.  These records did not reflect the 
presence of a psychiatric disorder.  In response, on March 
22, 1982, the RO sent the veteran a letter which, in 
pertinent part, stated as follows:

"If you wish to claim service connection for a nervous 
condition, you should also furnish medical evidence 
showing that you have this disability.

Upon receipt of the above requested evidence, further 
consideration will be given to your claim."

The veteran did not respond to this letter.  Where evidence 
requested in connection with an original or reopened claim is 
not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  See 38 C.F.R. § 
3.158(a).  After the expiration of 1 year, further action 
will not be taken unless a new claim is received, and should 
the right to the benefit be finally established, compensation 
based on such evidence shall commence not earlier than the 
date of filing the new claim.  Id.  


Thus, since the veteran did not respond to the request for 
additional evidence in support of his claim within a year, 
the claim was abandoned, and the effective date cannot be 
based on that earlier claim.  According to the provisions of 
the Veterans Benefits Administration's manual in effect in 
1982, where a claimant does not respond to a request for 
evidence, the claim will be administratively disallowed for 
failure to prosecute the claim without notice to the 
claimant.  M21-1, 7.01b (Change 262, March 7, 1980); M21-1, 
16.02b and 16.03a (Change 275, July 17, 1980).  The United 
States Court of Appeals for Veterans Claims has held that 
once a claim is abandoned, no further action is required by 
VA until a new claim is received, and VA need not advise a 
claimant of his appellate rights.  Hurd v. West, 13 Vet. App. 
449, 452 (2000).

The veteran also argues that the March 1982 notice did not 
inform him of the one-year requirement.  However, a 
regulation in effect at that time provided that the failure 
to furnish a potential claimant any form or information 
concerning the right to file claim, or to furnish notice of 
the time limit for the filing of a claim or submission of 
evidence will not extend the periods allowed for these 
actions.  38 C.F.R. § 3.109(b) (1982).

Moreover, he does not claim that he was harmed by this lack 
of information.  Instead, he also argues that he did not 
receive the RO's March 1982 letter, and that he moved around 
a lot during that time period.  He states that, in any event, 
he was unable to respond to any such letter due to the 
severity of his PTSD.  

The March 22, 1982, letter was sent to the veteran's address 
listed on his March 1982 VA Form 21-4138 filing, received 
only 10 days earlier, and the letter was not returned as non-
deliverable.  The law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) [hereinafter Ashley I]).  The presumption of 
regularity of the administrative process "in the absence of 
clear evidence to the contrary" applies to VA's mailing of 
the 1982 letter.  In order for this presumption to attach, VA 
must mail notice to the latest address of record, which it 
did.  The claimant's assertion of nonreceipt of a VA decision 
alone does not establish the "clear evidence" needed to rebut 
the presumption of regularity of the mailing.  Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Thus, the veteran 
was legally notified that he had to provide additional 
information.  See 38 C.F.R. § 3.1(q) (Notice means written 
notice sent to a claimant at his latest address of record).  
Even if the notification from VA did not reach the veteran in 
1982, it is also true that it remains the veteran's 
responsibility, at all times, to keep VA appraised of his 
current address, and if he failed to do so, it is possible 
pertinent documents did not reach him in a timely fashion.

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is 
granted rarely, such as in a case where a claimant actively 
pursued judicial remedies but has filed a defective pleading 
or where a claimant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).  It 
cannot be said that the 1982 letter involved any misconduct 
on VA's part, since it clearly informed the veteran that he 
needed to submit evidence to support his claim.  As discussed 
above, the law at that time did not require that VA notify 
him of an administrative disallowance once he failed to 
respond to the request for evidence.  Certainly there were no 
circumstances involving the VA claims process that would have 
prevented him or any reasonable person from responding to 
VA's letter within the applicable time period.  By not 
replying to the letter, the veteran failed to exercise 
necessary diligence in pursuit of his claim.  Equitable 
relief is not appropriate where the claimant has failed to 
exercise due diligence in preserving his or her legal rights.  
Pfau, 12 Vet. App. at 517.

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit held that, for 
the purposes of determining whether a claimant timely 
appealed to that particular court, equitable tolling is 
available where a veteran is able to show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society.  Id at 1321. Here, although the veteran 
argues that his psychiatric disability somehow prevented him 
from pursuing his claim for service connection for PTSD, the 
record contains no indication that he was so incapacitated by 
mental illness that he could not manage his affairs, to 
include being unable to file the required evidence or forms.  
Cf. McPhail v. Nicholson, 19 Vet. App. 30, 33 (2005).  
However, even if Barrett is applicable to the time limits in 
this case, in the absence of specific evidence of profound 
mental illness, the Board rejects the veteran's contention 
that his mental problems form a basis for equitable tolling.  
See Barrett, 363 F. 3d at 1321 [a medical diagnosis alone or 
vague assertions of mental problems will not suffice].  

Moreover, the record clearly shows that he was able to pursue 
other claims between 1982 and 1990, despite his emotional 
turmoil.  Evidence of record dated from 1984 to 1990 contains 
correspondence pertaining to various other claims, and 
evidence of other actions on the veteran's part such as 
reporting for VA examinations when scheduled, providing birth 
certificates and divorce decrees, and enrolling in a farm 
training program, establishes that he was not prevented, by 
disability, from pursuing a claim throughout this period, 
until his claim was finally received in May 1990.

By means of a VA Form 21-4138 filing received on May 3, 1990, 
the veteran requested that his claim be amended to include 
service connection for PTSD.  In August 1990, a VA 
hospitalization record indicating the veteran's inpatient 
treatment for PTSD from April 26, 1990, to June 22, 1990, was 
received.  The subsequent rating decision granting service 
connection for PTSD assigned an effective date for the award 
of service connection of the date of VA hospitalization on 
April 26, 1990.

38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  There was no such 
document submitted in conjunction with the various other 
claims that the veteran pursued between 1982 and 1990.  An 
informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  None of the evidence of record 
after the March 1982 claim that was abandoned, but prior to 
the formal claim in 1990, identified a benefit sought or any 
intention on the part of the veteran to seek service 
connection for PTSD.  

The veteran also argues that he was diagnosed with PTSD at a 
Vet Center in 1982, and treated for PTSD at other times prior 
to April 1990, and that this treatment should be considered 
an informal claim.  In support, the veteran has submitted VA 
and private medical evidence, as well as lay statements from 
his wife, regarding his PTSD during this period.  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  However, VA medical records will only be accepted 
as an informal claim for benefits once a formal claim for 
compensation has been allowed, or disallowed for the reason 
that the service- connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b) (2005).  In this case, a formal 
claim for compensation for PTSD (or any other psychiatric 
disorder) had not been allowed, and the veteran had not been 
granted service connection for this disorder.  See 
Crawford v. Brown, 5 Vet. App. 33 35-36 (1993).  Since there 
had not been a prior allowance or disallowance of 
compensation for PTSD (i.e., service connection awarded, but 
disorder rated as noncompensable), VA records could not be 
accepted as an informal claim under 38 C.F.R. § 3.157.  See 
also Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) 
provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted) (emphasis added); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim).  Thus, VA medical records cannot constitute an 
informal claim in this case, unless they were to reflect an 
intent to apply for VA benefits; such has not been argued in 
this case.    

Additionally, he believes that he is entitled to an earlier 
effective date because he suffered from PTSD continuously 
from the time he filed his original claim until April 1990.  
However, there is no provision in the law for awarding an 
earlier effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(the mere presence of medical evidence of a condition does 
not establish an intent on the part of the veteran to seek 
service connection for the disability).  The Board does not 
doubt that the veteran was suffering from symptoms indicative 
of PTSD long before 1990.  However, the record does not 
include any communication from the veteran, or on his behalf, 
received between March 22, 1982 and April 26, 1990, that may 
reasonably be construed as an indication he was seeking to 
pursue a claim for service connection for a psychiatric 
disorder.

The Board is constrained by the law and regulations governing 
the establishment of effective dates for the award of 
compensation, which, under the circumstances of this case, do 
not provide for an earlier effective date.  As the Court 
noted in Wamhoff,

[T]he appellant's virtual disappearance from the 
process essentially caused his claim to be 
disallowed. His failure to report for an examination, 
to provide the VA with a forwarding address, or even 
to follow up on his claim for some ten years were the 
main factors in his claim's [sic] being disallowed. . 
. . Moreover, the appellant has not provided any 
evidence that he has seen a doctor in the ten years 
that he was absent from the process. It would be pure 
speculation, at best, to 


assume that the appellant should have received 
benefits throughout that ten-year period.

Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

The circumstances in this case are similar, in essence, to 
those in Wamhoff.  There is no allegation from the veteran 
and no objective evidence showing that at any time between 
1982 and 1990 (when he requested service connection) he 
intended to seek service connection for a psychiatric 
disability - this is despite the fact that other 
correspondence was received from him during this time period 
on other claims.  Although the Board is sympathetic to the 
veteran's situation and recognizes that he was disabled, to 
some degree, by psychiatric symptoms long before 1990, the 
Board concludes that an effective date earlier than April 26, 
1990, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

The veteran has not been furnished a formal VCAA letter 
specifically informing of the four elements listed above.  
Nevertheless, the April 1999 rating decision, the November 
2001 statement of the case, and the April 2003 supplemental 
statement of the case provided the veteran with notification 
of the evidence which would be necessary to substantiate the 
claim, and of his and VA's respective obligations to provide 
such evidence.  The evidence needed was discussed at the 
hearing, and, except for a medical statement provided after 
the hearing, there was no indication of the existence of any 
relevant evidence in the veteran's possession, which had not 
been submitted.  

Furthermore, the essential facts are not in dispute; the case 
rests on the interpretation of the law, and, in such cases, 
the VCAA is inapplicable.  See Dela Cruz v. Principi, 15 
Vet.App. 143 (2001).  Under such circumstances, there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  The Board notes 
that the veteran argues VA has a duty to obtain records 
concerning the counseling he underwent in the early 1980s 
because he feels these documents would constitute an informal 
claim.  The Board disagrees.  As discussed in more detail 
above, VA records will be accepted as an informal claim for 
benefits once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1).  
Since that had not been done in this case, it is legally 
immaterial what those treatment records show.

Thus, there has been adequate notification and development 
under the relevant law.  See Wensch v. Principi, 15 Vet App 
362 (2001).  Since the dispute involves the application of 
the law, additional efforts to assist or notify the appellant 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, he is not prejudiced as a result of the Board 
proceeding to the merits of the claims.  


ORDER

Entitlement to an earlier effective date for the award of 
service connection for PTSD is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


